IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                                    FILED
                                                                 November 24, 2008
                                No. 08-10001
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA

                                            Plaintiff-Appellee

v.

JUAN MANUEL TORRES-SALAZAR

                                            Defendant-Appellant


                 Appeal from the United States District Court
                      for the Northern District of Texas
                         USDC No. 3:07-CR-204-ALL


Before GARWOOD, JOLLY, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
      Juan Manuel Torres-Salazar (Torres) appeals the 57-month sentence
imposed following his guilty-plea conviction for illegal reentry following
deportation in violation of 8 U.S.C. § 1326. Specifically, he challenges the
sixteen-level enhancement assessed pursuant to United States Sentencing
Guideline (U.S.S.G.) § 2L1.2(b)(1)(A)(ii) based on the district court’s conclusion



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        1
                                 No. 08-10001

that he had previously been deported following a conviction for a “crime of
violence,” to wit: a Texas conviction for aggravated assault.
      Under section 2L1.2(b)(1)(A)(ii) of the guidelines, a sixteen-level increase
applies if a defendant illegally reenters the United States after having been
convicted of a felony that is a “crime of violence.” “Aggravated assault” is an
enumerated crime of violence. U.S.S.G. § 2L1.2, cmt. n.1(B)(iii). However, a
state conviction for aggravated assault will not qualify as an enumerated crime
of violence under section 2L1.2, unless the state’s version of the crime is
sufficiently similar to the generic, contemporary meaning of aggravated assault.
United States v. Guillen-Alvarez, 489 F.3d 197, 199–200 (5th Cir. 2007), cert.
denied, 128 S. Ct. 418 (2007); United States v. Mungia-Portillo, 484 F.3d 813,
816–17 (5th Cir. 2007), cert. denied, 128 S. Ct. 320 (2007).
      At the time of the offense, the Texas statute governing aggravated assault,
Texas Penal Code § 22.02(a), provided as follows:
      “A person commits an offense if the person commits [simple] assault
      as defined in Section 22.01 [of the Texas Penal Code] and the
      person:
            (1) causes serious bodily injury to another, including the
      person’s spouse; or
            (2) uses or exhibits a deadly weapon during the commission of
      the assault.”

(Vernon 1994). Torres’s state court judgment of conviction (and sentence to eight
year confinement) states the offense of conviction as being “aggravated assault,”
“second degree” “committed 9/20/95" but the judgment does not expressly state
under which subdivision of section 22.02(a) Torres was convicted. The judgment
reflects that the charging instrument was an indictment and the plea was guilty.
The PSR states that “the indictment reflects that the defendant did unlawfully
then and there knowingly and intentionally cause the death of Franklin Valdez,
an individual, by shooting Valdez with a firearm, a deadly weapon.” Because
Torres pled guilty to aggravated assault as lesser included offense under this


                                        2
                                  No. 08-10001

indictment, the indictment of itself may not necessarily determine whether the
offense of conviction was under section 22.02(a)(1) or 22.02(a)(2). However the
judgment of conviction expressly states that “[t]he court finds that the defendant
herein used or exhibited a deadly weapon during the commission of said offense,
to-wit: [a] firearm.” Torres did not object to that finding upon (or after) entering
his guilty plea, nor did he object when it was referenced in his presentencing
report at his subsequent prosecution for illegal reentry.
      This court has specifically determined that aggravated assault under
Texas Penal Code § 22.02(a) is substantially similar to both the definition of
aggravated assault under section 211.1(2) of the Model Penal Code and the
generic, common sense meaning of aggravated assault, and therefore section
22.02(a) qualifies as the enumerated offense of “aggravated assault” under the
guidelines. See Guillen-Alvarez, 489 F.3d at 199. Torres acknowledges Guillen-
Alvarez and its progeny but asserts that these cases should not be interpreted
so broadly as to conclude that every possible offense under section 22.02(a) is a
crime of violence. He argues instead that these cases should be read to hold that
convictions involving the injury of another with a deadly weapon under section
22.02(a)(2), but not necessarily all possible permutations of aggravated assault
under section 22.02(a), are crimes of violence.
      For the first time on appeal, Torres now contests the district court’s
conclusion that his prior conviction was for aggravated assault with a deadly
weapon under section 22.02(a)(2). Specifically, he argues that, although the
judgment in his aggravated-assault case contains an affirmative deadly-weapon
finding, that finding may not be considered as establishing a conviction under
section 22.02(a)(2), because there is no evidence that he assented to it as
assertedly required by Shepard v. United States, 125 S. Ct. 1254, 1257 (2005).
He also argues for the first time on appeal that the record does not show that his
underlying assault was not a mere offensive touching under section 22.01(a)(3),



                                         3
                                  No. 08-10001

rather than under section 22.01(a)(2) (intentionally threatening imminent bodily
injury) or section 22.01(a)(1) (intentionally causing bodily injury).1
      Because Torres makes these arguments for the first time on appeal, we
review his challenge to the adequacy in those respects of the proof establishing



      1
       In Torres’s attorney’s memorandum in support of his objection to the
PSR’s treatment of his aggravated assault conviction as a crime of violence it is
stated, inter alia, “In the instant case, the PSR describes the offense as
‘Aggravated Assault - Deadly Weapon.’ It appears from the PSR that Mr.
Torres-Salazar was convicted of committing an ‘assault’ under Tex. Penal Code
§ 22.01(a)(2) (intentional or knowing threatening of another with bodily injury)
that was an ‘aggravated assault’ under Tex. Penal Code § 22.01(a)(2) because
Mr. Torres-Salazar used a deadly weapon during the commission of the assault.
For the reasons stated below, this offense is not a ‘crime of violence’ under USSG
§ 2L1.2.
      a. Mr. Torres-Salazar’s ‘Aggravated Assault’ Conviction Under Tex.
      Penal Code § 22.01(a)(2) Does not Fall Within the Generic,
      Contemporary Meaning of ‘Aggravated Assault’ as Enumerated in
      Application Note 1(B)(iii) to USSG § 2L1.2.”
      ...
      “. . . thirty jurisdictions – a clear majority – do not include in their
definitions of ‘aggravated assault’ the Texas alternative means of committing the
offense by ‘threaten[ing] imminent bodily injury to another’ coupled with the
aggravating factor ‘uses or exhibits a deadly weapon.’ . . .
      Thus, Texas is in the minority of jurisdictions in which the offense of
aggravated assault may be committed by threatening another with imminent
bodily injury by use of a deadly weapon.”
      At no time before the district court did Torres ever assert that his prior
aggravated assault conviction did not involve an assault under § 22.01(a)(2) –
indeed he admitted that that was the assault involved in the offense of which he
was convicted. Nor did he ever contend below that his conviction was not for an
assault under § 22.01(a)(2) during the commission of which he used or exhibited
a deadly weapon and so committed the aggravated assault under § 22.02(a)(2)
for which he was convicted. Nor did he at any time below contend that he did
not use or exhibit a deadly weapon during the commission of the assault (or was
not convicted of doing so) or that the judgment’s finding that he did so should not
be considered or was insufficient. Nor did he ever argue below that his
aggravated assault conviction was not a crime of violence because it was not
shown not to have been based on an assault under § 22.01(a)(3); to the contrary
he argued that it was based on an assault under § 22.01(a)(2).

                                        4
                                  No. 08-10001

his subsection of conviction for plain error. See United States v. Jenkins, 487
F.3d 279, 281 (5th Cir. 2007). To demonstrate plain error, Torres-Salazar must
show a clear or obvious error that affected his substantial rights. See United
States v. Villegas, 404 F.3d 355, 358 (5th Cir. 2005). Even if he makes the
required showing, this court may exercise its discretion to correct the error only
if it “seriously affects the fairness, integrity, or public reputation of judicial
proceedings.” United States v. Cotton, 122 S. Ct. 1781, 1785 (2002).
      With respect to the claim that the section 22.02(a) conviction should not
be considered an “aggravated assault” because the underlying assault offense
may have been under section 22.01(a)(3), intentional offensive touching, we find
that any error (if any) by the trial court was not clear or plain because Torres
asserted below that his prior section 22.02(a) offense involved an underlying
assault under section 22.01(a)(2), intentionally threatening imminent bodily
injury, and nothing in the record suggests that the underlying assault was
actually not under section 22.01(a)(2) (or section 22.01(a)(1)), and also because
Guillen-Alvarez and its progeny indicate that any conviction under section
22.02(a) constitutes an aggravated assault under this guideline and we are
unaware of any decision holding that a section 22.02(a) conviction is not an
aggravated assault under this guideline.
      With respect to the claim that the section 22.02(a) conviction was not
under section 22.02(a)(2) (use or exhibit a deadly weapon) we also conclude that
any error, if any, by the trial court was not plain or obvious because Torres
contended below that the conviction was under section 22.02(a)(2), there is no
evidence to the contrary and, further, the judgment of conviction expressly states
that the defendant used or exhibited a deadly weapon during the commission of
the offense. The argument that Shepard v. United States, 125 S. Ct. 1254, 1257
(2005), precludes consideration of this aspect of the judgment because it is not
shown that “the defendant assented” thereto likewise was not made below and
any error, if any, in this respect is not plain or clear for several reasons. In the

                                         5
                                  No. 08-10001

first place, the judgment indicates that Torres assented to all findings, and there
is certainly nothing to suggest otherwise. Moreover, the deadly weapon recitals
are not mere findings but are a formal part of the judgment of conviction itself
and are called for under Tex. Code Crim. Proc. art. 42.12 § 3g(a)(2) and are
subject to challenge by the defendant. See, e.g., Johnson v. State, 233 S.W.3d
420 (Tex. App.–Ft. Worth 2007, writ ref’d). The Shepard language relied on by
Torres describes what is “generally” proper to consider, id., and Shepard
concludes by saying that “some comparable judicial record” is acceptable. Id. at
1263. There is good reason to think that the judgment of conviction, containing
such a finding mandated by law, which the defendant could have but did not
challenge (or unsuccessfully did so) may be properly considered for this purpose,
and we are aware of no contrary authority. No plain or obvious error has been
shown in this respect.
      The only argument both raised here and properly preserved below is that
a conviction under section 22.02(a)(2) (use or exhibit a deadly weapon) based on
an underlying assault under section 22.01(a)(2) (intentionally or knowingly
threaten imminent bodily injury) does not constitute the guideline enumerated
offense of “aggravated assault.” We reject this contention on the basis of
Guillen-Alvarez and its many progeny. See, e.g., United States v. Camacho-
Lopez, 2008 WL 510516 (5th Cir. 2008) (unpublished); United States v. Delgado-
Salazar, 252 Fed. Appx. 596 (5th Cir. 2007); United States v. Galves, 262 Fed.
Appx. 587 (5th Cir. 2008); United States v. Peraza-Chicas, 254 Fed. Appx. 399
(5th Cir. 2007).
      The district court’s judgment is AFFIRMED.




                                        6